Case 1:15-cr-00401-GBD Document 87 Filed 08/10/20 Page 1 of 1

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK | DOC #:
Oe nanan anna
ee x DATE FILED- "
UNITED STATES OF AMERICA, 2029

 

-against- ORDER

JUAN HERNANDEZ-TORRES, : 15 Crim. 401-1 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant’s sentencing is adjourned from August 12, 2020 to September 23, 2020 at

11:00 a.m.

Dated: New York, New York

August 10, 2020
SO ORDERED.

ya B Donk

cP B. DANIELS
ited"States District Judge

 
